Citation Nr: 1121567	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-17 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a bilateral hearing loss associated with an inner/middle ear disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2008 rating decision that was issued by the Regional Office (RO) in Togus, Maine.

The Veteran testified before the undersigned Veterans Law Judge at a September 2010 video teleconference hearing.

The Board notes that at his hearing, the Veteran raised the issue of service connection for disabilities manifested by pain, pressure, headaches, dizziness and vertigo, as well as musculoskeletal disorders (to include arthritis in his joints and knees) alleging that these disorders are the result of his military occupational specialty 5321-UDT (Underwater Demolition Team).  The RO's attention is directed to VBA training letter 07-04 (July 5, 2007) which discusses the Consequences of Diving.  

During the hearing, the Veteran's representative indicated that the Veteran's September 2008 notice of disagreement also included disagreement with the denial of the sinus/ENT disorder; however, the Veteran did not file a Notice of Disagreement with respect to that issue and, as a result, it is not now before the Board.  The Board will accept his statements made at his hearing as a request to reopen this claim, and refers this issue to the RO for further action.

At his hearing, the Veteran indicated that he wished to raise a claim for service connection for an acquired psychiatric disorder.  This claim has not been adjudicated by the RO.  It is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have hearing loss for VA purposes.

2.  To the extent that the Veteran's hearing is diminished, it is not at least as likely as not related to his military service.


CONCLUSION OF LAW

A bilateral hearing loss associated with an inner/middle ear disorder was not incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in May 2008, prior to the initial rating decision addressing the Veteran's claim, which provided the information required by the VCAA.  The May 2008 letter explained the parameters of VA's duty to assist the claimant with obtaining evidence in support of his claim.  It also explained what the evidence needed to show in order to establish service connection for a claimed disability as well as explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.    

In addition to its duties to provide the above described notices to claimants, VA also must make reasonable efforts to assist them with obtaining the evidence that is necessary in order to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, the Veteran's written contentions, a transcript of the Veteran's testimony at the September 2010 hearing, and a written letter from the Veteran's physician.  Notably, while the Veteran submitted this letter after his hearing with a waiver of Regional Office jurisdiction, at no time did he identify any treatment that he received for his hearing loss.  Therefore, there are no VA or private treatment records available.  

The Veteran was afforded two VA examinations of his hearing.  These examinations were comprehensive and adequately documented the rationale for the conclusions that were expressed therein.  The Board notes the Veteran's contention that the examinations were inadequate because the examiner was biased against him.  The Board notes that after the Veteran challenged the adequacy of the initial examination he was afforded a second VA examination with a different examiner.  In any event, the Board notes that a presumption or regularity applies to the actions of public officials.   See, e.g., Hilkert v. West, 12 Vet. App. 145, 151 (1999).  There is no indication on either report of examination that the VA examiners were biased or that their examinations were in any way less than adequate. 

Service connection

The Veteran contends that he has hearing loss that is related to his military service.  Specifically, the Veteran contends that diving activities, including bounce diving, caused him to develop hearing loss after service.  He submitted a VA Training Letter addressing the medical consequences of diving which indicated that some divers may develop DCS (Caisson disease) which may have symptoms including hearing loss. The Board notes that this letter also indicated that DCS may appear while ascending or almost immediately after surfacing, with nearly 95% occurring within 3 hours and nearly all symptoms appearing within 24 hours and that this letter alone therefore does not support the Veteran's claim of delayed onset hearing loss.

The Veteran also testified at his hearing that he believed that he developed some type of ear pathology as a result of his in-service diving experiences and that this caused him to later develop hearing loss.  He repeated similar contentions in his written statements which were submitted in support of his claim.   

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For the purpose of applying the laws administered by the V.A., hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385. 

At induction in June 1973, the Veteran's puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
N/A
20
LEFT
15
10
0
N/A
10

At separation in December 1977, the Veteran's puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
20
25
LEFT
10
10
5
10
15

In a June 1992 report of medical history obtained in conjunction with an enlistment physical examination for reserve duty, the Veteran denied ear, nose or throat trouble or a hearing loss.  The June 1992 enlistment physical examination report noted a normal clinical evaluation of the ears; however, no specific hearing testing was administered.  

In November 2007, the Veteran submitted a written statement from his wife in which she wrote that the Veteran seemed to have difficulty hearing her on many occasions. 

The Veteran was afforded a VA examination in August 2008.  At that time, the Veteran's chief complaint was difficulty understanding soft voices. He also had difficulty hearing people at a distance.  He reported that his hearing loss caused difficulties at work and that it caused him much frustration.

The Veteran reported experiencing tinnitus and indicated that he had ruptured tympanic membranes on at least one occasion while he was diving in the service.  He reported that there were many other instances when he would have sinus problems and his mask would be filled with blood.  The Veteran's service treatment records do document various ear problems.  The Veteran reported that he had not had sinus problems since the service and a negative family history of hearing loss was reported.  He reported exposure to weapons fire in service without hearing protection and denied post service recreational and occupational noise exposure. 

The results of audiological testing indicated the Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
22
25
15
25
40
LEFT
25
25
15
20 
30

The puretone threshold average in the right ear was 26 and in the left ear it was 23.  Speech discrimination was 94% in each ear.  According to this audiogram, the Veteran met the definition of a hearing loss disability in his right ear, but not in his left ear.  

The examiner diagnosed hearing sensitivity within normal limits from 500 Hertz through 3000 Hertz with a mild sensorineural hearing loss present at 4000 Hertz.

The examiner reviewed the Veteran's service treatment records and noted multiple entries validating the Veteran's report of difficulties equalizing the pressure in his ears and ruptured tympanic membranes.  However, the Veteran's hearing was within normal limits on both his enlistment examination and his separation examination, with normal hearing to 8000 Hertz documented on the separation examination.  In addition, no worsening of hearing was shown from the time of entry to the time of separation.  The examiner also noted that the Veteran's hearing loss at 4000 Hertz was sensorineural in nature, but the problems described by the Veteran would most likely cause conductive hearing loss.  In view of this, as well as the fact that the Veteran's hearing loss did not change while he was in the service, it was less likely than not that the Veteran's hearing loss was related to his military service.  

Due to his dissatisfaction with the initial examination, the Veteran was afforded a second VA audiological evaluation in April 2009. At that time, the Veteran reported that his situation of greatest difficulty was hearing in group situations.  The examiner noted that Veteran's reported history of military noise exposure and of diving in service. 

Puretone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
15
25
20
35
23.75
LEFT
20
25
20
25
35
26.25

Speech recognition was 96 percent in the right ear and 94 percent in the left ear.  The Veteran did not meet the VA definition of hearing loss in either ear at this examination.

The examiner diagnosed mild to mild sensorineural hearing loss.  While acknowledging the Veteran's history of diving, he opined that it was less likely than not that the Veteran's hearing loss was related to his military service because the Veteran had normal hearing at separation from the service. 

The Veteran submitted a letter from his physician who opined that the Veteran had hearing loss that was related to his military service because it was a known sequelae of deep water diving.  

The evidence does not show that it is at least as likely as not that the Veteran has a hearing loss disability that is related to his military service.  First, the evidence does not show that the Veteran has a hearing loss disability as that term is defined by VA.  Neither puretone threshold averages nor speech discrimination scores were poor enough to qualify as a hearing loss disability in the Veteran's left ear at either examination.  With respect to the Veteran's right ear, while he met the definition of a hearing loss disability at the August 2008 VA examination, this had resolved and the Veteran's hearing was normal for VA purposes at the more recent April 2009 VA examination.  Absent a current disability, service connection for hearing loss cannot be granted.

In any event, even if the Veteran is considered to have a hearing loss disability in his right ear by virtue of the August 2008 examination, this was not shown to be at least as likely as not related to his military service.  Two VA examiners who reviewed the claims file, including the Veteran's service treatment records, opined that the Veteran's hearing loss was less likely than not related to service.  While the Veteran submitted a positive opinion from his physician, this opinion is less probative than that of the VA examiners.  There is no indication that the Veteran's physician was familiar with the Veteran's service treatment records, including the normal hearing evaluation at separation.  In contrast, the VA examiners considered all of the Veteran's service treatment records, including both his in service complaints of ear problems and his entrance and separation audiograms, when formulating their conclusions.  Additionally, the examiner who performed the August 2008 examination noted that the Veteran had sensorineural hearing loss while the type of hearing loss that would be expected from the type of injuries experienced by the Veteran would most likely be conductive hearing loss. The medical opinion that was submitted by the Veteran did not indicate what type of hearing loss the Veteran had and it is unclear whether this physician had performed any audiological examination of the Veteran, while the VA examiners both provided comprehensive audiological examinations.

The Board also notes that the Veteran claimed that his hearing problems were secondary to an ear, nose, and throat disorder.  The Veteran is not service connected for an ear, nose, and throat disorder so even if a hearing loss disability existed service connection could not be granted on a secondary basis.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


